DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/21/2020 and 02/22/2021 have been considered by the examiner.

Response to Arguments
Applicant’s arguments (02/08/2021) with respect to the art rejections of the claims in the previous Office Action (09/10/2020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
4.	The 02/08/2021 amendment to the specification is acceptable and has been entered.

Claim Objections
5.	Claims 9-23 are objected to because of the following informalities:  
Claim 9, line 7 the recited “into P encoders” should be “using P encoders”.
Claim 9, line 8 the recited “indice” should be “index”.
Claim 9, line 20 the recited “of P electromagnetic paths” should be “of the P electromagnetic paths”.



Claim 11, line 2 the recited “over P electromagnetic paths” should be “over the P electromagnetic paths”.

Claim 15 currently depends on claim 1 but in the previous claim set it depended on claim 11. Since claim 11 has been amended to claim “varying modulating intervals”,  claim 15 (claiming “wherien the modulating intervals are uniform”) should not depend on claim 11.  Claim 15 should depend on claim 9.

Claims 12-14, 16-18 are also objected to since they depend on objected claims/claims.
 
Claim 19, line 8 the recited “the electromagnetic path” should be “the electromagnetic pathways”.

Claim 19, lines 16-17 the recited “wherein for N and L, each an integer such that” should be “wherein N and L, are each an integer such that”.

Claim 19, line 20 the recited “for each L indice” should be “for each of the L indices”. 

Claim 19, line 27 the recited “each demodulating step” should be “:each demodulating step of the demodulating loop”.


Claims 20-23 are also objected to since the depend on objected claim 19.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-6, 9-10,18-23, 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannebauer et al. WO 2017/049347 (reference cited by Applicant in the 09/17/2019 IDS).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
	
	With respect to claim 1, Hannebauer et al. disclose: a) selecting a value for P, an integer ≥ 1, and for N and L, each an integer such that L ≥ N ≥ 2, where P is the number of EM paths through which the EM signals are conveyed (refer to Fig. 1 and Fig. 3, implicit selection of P =1, for 1 encoder assembly 326 for the 1 EM path 314.  Also, Fig. 1, described in detail in [0215]-[0225], also [0073]-[0086] refer to the selection of L and N as described in [0084])  and where each EM path comprises one encoder that encodes each input vector (Fig. 1 or Fig. 3, [0077], [0080], [0215]-[0216] ,  where N is the number of samples distributed according to a predetermined permutation per input vector of one or more P encoder input vectors of N indices (at least [0074]);
b) determining a set of time intervals during which the steps of the method occur, including a distributing interval, an encoding interval, a transport interval ([0073]); and c) selecting a set of N codes from a code book there being a code book for the respective 

With respect to claim 2,  Hannebauer et al. disclose: wherein in step b) the distributing interval and the encoding intervals are different from one another (they are different in terms of being successive intervals)

With respect to claim 3, Hannebauer et al. disclose: wherein in step b) wherein the determination of the transport interval is a period of time wherein the ordered series of output levels is made available to the EM path and depends upon trade-offs involving one or more of the N, the L, and the energy density limits of the EM path wherein when the N and L are fixed a shorter transport interval means higher payload throughput ([0083] transport interval is a period of time wherein the ordered series of output levels is made available to the EM path as described in [0081]- first line of [0083]).

With respect to claim 4, Hannebauer et al. disclose: wherein the transport interval is 100ns (last 2 lines of [0083]).


With respect to claim 6, Hannebauer et al. disclose: wherein the modulation is accomplished when the chip values are restricted to +1/-1 or +1/0 ([0085]).

With respect to claim 27, Hannebauer et al. disclose: wherein the codes are spreading codes (lines 1-2 of [0220]).

With respect to claim 9, Hannebauer et al. disclose: a) distributing samples from 

the one or more media signals into P indexed input vectors, each of length N 

during a predetermined distributing interval by implementing a predetermined 

distributing permutation, which is a one-to-one mapping between indices in a set 

of input media signals to indices in the P nindexed input vectors ([0073]-[0074], [

0042] refer to video signals being input signal [0071] e.g. [0161]); b) encoding 

during a predetermined encoding interval in P encoders by iterating a modulating 

sub-step L times, once for each L code indice of a code of length L, (P= 1 

encoder e.g. Fig. 1, L=128, N=32 [0073], [0075]) and wherein each modulating 

sub-step takes place within a predetermined modulating interval 

([0076]-[0080]), and the modulating sub-step comprises multiple sub-sub steps, 

wherein P, an integer ≥ 1, and for N and L, each an integer such that L ≥ N ≥ 2 

(from [0073], [0075], L=128 and N=32):

	i. determining the modulating interval of this sub-step (implicit performing 

the encoding step inner loop [0077]-[0080]);
	
	ii. modulating each sample in an input vector by the value addressed by a 

loop index in a corresponding code ([0077], [0085]);

	iii. summing the results of all the modulations of sub-sub step ii. To form 

one of an ordered series of output levels ([0077], [0086]); 

wherein the ordered series of output levels resulting from sub-sub step iii. in its 

entirety represents an electromagnetic signal with properties conducive to 

reconstructing output vectors that suitably represent the corresponding input 

vectors ([0069]-[0070]); and

for each of P electromagnetic paths (1 path e.g. 314 of Fig. 3); 

making available all L values in the ordered series of output levels from each 

encoder ( 1 encoder), to a respective electromagnetic path ([0081]-[0083]), within 

a pre-determined transport interval (line 1 of [0083]) , including iteration of a 

dispatching sub-step L times, once for each of the L levels in the ordered  series 

of output levels ([0081] executed once of each of the L indices), 

wherein each dispatching sub-step takes place during a pre-determined 

dispatching interval and comprises multiple sub-sub-steps: 

	iv. determining the dispatching interval for this sub-step (implicit in 

performing the making available loop of [0081] as part of the performed 

iterations);

	v. making available to the EM path the indexed one of the ordered series 




With respect to claim 10, Hannebauer et al. disclose: wherein additional

information is conveyed over P electromagnetic paths during a predetermined 

modulating interval ([0328]).


With respect to claim 18, Hannebauer et al. disclose: wherein the samples from 

one or more input media signals are assigned to input vector locations in the P 

encoders (P=1) in straightforward round-robin order ([0074] last line).

With respect to claim 19, Hannebauer et al. disclose: a) acquiring synchronization with a signal arriving from the electromagnetic path [0091]);
b) preparing an output vector containing a predetermined number N of locations for N input values to develop the reconstructed payload snippets ([0092]);
c) associating with each index in an output vector a code, form a predetermined code set, wherein each of the codes from the predetermined code set is an indexed sequence of values, wherein each code is different from each of the other N-1 codes in the set ([0093]), and each code is L chips long ([0093]), and the code set is identical to a code set applied in the corresponding encoding method ([0093]), wherein L and N for a decoding method match the corresponding parameter values in the corresponding encoding method, wherein for N and L, each an integer such that L ≥ N ≥ 2 ([0073], [0075] e.g. N=32, L=128 or [0084] N=128, L=1024); d) receiving during the predetermined transport interval in which a paired method of collecting, encoding, and making available (performed at the transmitter and is “paired” which the method for 
i.  determining the duration of the measuring inner loop (implicit in performing the iterative receiving step of [0094]-[0096]); and ii.  Measuring an indexed one of the ordered series of input values delivered from an electromagnetic pathway ([0094] the receiving corresponds to the claimed measuring because it is understood that the receiving involves detecting (or measuring)); and e) decoding during a predetermined decoding interval, the decoding step executes L iterations of a demodulating loop, one iteration for each of the L indices in the ordered series of input values, each demodulating step executed  during a demodulating interval, each decoding step consisting of several sub-steps ([0097]-[0101]):
	A. determining the duration of the demodulating interval, (implicit in peforming the iterative decoding step of [0077])
	B. demodulating the indexed value in the ordered input series by a commonly indexed value in the code corresponding to an output vector index ([0078]),
	C. summing the demodulation result from sub-step B) with a correspondingly indexed element of the output vector ([0099]),
	D. storing the summing result from sub-step C. in the corresponding output vector index ([0100]) and 
	E. tracking synchronization with a sending signal ([0101]).
f) collecting during a predetermined collecting interval by implementing a predetermined permutation, which is a one-to-one mapping between indices in the output vector 

With respect to claim 20, Hannebauer et al. disclose: wherein in step e) the decoding interval  equals the transport interval ([0097]).

With respect to claim  21, Hannebauer et al. disclose, wherein the collecting interval equals the transport interval (lines 1-3 of [0102]).

With respect to claim 22, Hannebauer et al. disclose: wherein when there is a sequence of demodulating intervals that are uniform, the duration of each demodulating interval is equal to the duration of the transport interval divided by L ([0096]).

With respect to claim 23, Hannebauer et al. disclose: wherein the demodulating interval is 100ps (last sentence of [0083] discloses a transport interval of 100ns and based on [0096] the demodulating interval is 100ns/L, L=1024 [0084] resulting into 100ns/1024 approximately =100ps).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gurcan WO 2010/1066330 in view of Rakib et al. (U.S. 5,793,759).
With respect to claim 1, Gurcan discloses: a) selecting values for P, an
integer ≥ 1,and for N and L, each an integer such that L ≥ N ≥ 2, (P is selected implicitly as having the value of 1 as part of the design of the single transmitter of Figure 1.  L = 16  the length of the spreading sequence (or number of chips)  page 4, lines 8-11, N = the number of samples output by the M-ary signal Generator of Fig. 1, page 2, lines 3-9, page 3, line 21, page 4, lines 15-16. For K = 5 and 2 bits per symbols (for all m-ary signal generator),  an input vector comprises N = 5 (real or imaginary) bits at a time) where P is the number of EM paths through which the EM signals are conveyed (P = 1 refer ot eh communication channel 18, page 2, lines 13-14) and where each EM path 
	b) determining a set of time intervals during which the steps of the method occur (implicit in the function of the transmitter of Fig. 1), including a distributing interval (e.g. the distributing interval during which the data source multiplexer distributes the data or the distributing interval during which the S/P output the parallel bits), an encoding interval (the interval during which the encoder spread the parallel inputs), a transport interval (interval during which the combined signal is output/transported over the  channel); and
	c) selecting a set of N codes, wherein each code is associated with each index in the encoder input vectors and wherein each code is a unique indexed sequence of the L chips (page 4, lines 6-10 where for one spreader a set of L=16 codes is selected to be used with the particular spreader of the encoder, each code is a unique indexed sequence of the L=16 chips ), and each of the N codes is different from to the other N-1 codes in the set in the other (the 9 other codes used for the rest of the spreaders are understood to be different the one used by the one spreader discussed above, as part of implementing CDMA) wherein within the encoding interval each encoder modulates 
Gurcan do not expressly disclose: there being one code book for each of P encoders; from a code book there being a code book for the respective encoder; in the code book; and orthogonal.
In the same field of endeavor, Rakib et al. disclose: there being one code book for each of P encoders (for one encoder (FEC 402) of Fig. 19,  spreader 408  uses one codebook as shown in Fig. 23A, column 35, lines 26-31, column 36, lines 28-35); and orthogonal (column 4, lines 37-42, 52-65 refer to the disclosed use of orthogonal spreading codes which allows for simultaneous transmission of separate channels without interference). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurcan et al. based on Rakib et al. to store the K=5 codes with L= 16 chips each in a codebook (code matrix)) as a matter of implementing a codebook (matrix) based spreading in the transmitter of Gurcan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurcan to use orthogonal spreading sequences for K to achieve simultaneous transmission without interference (Rakib et al., column 8, lines 59-64).



With respect to claim 3, modified Gurcan et al. disclose: wherein in step b) wherein the determination of the transport interval is a period of time wherein the ordered series of output levels is made available to the EM path (as explained above in the rejection of claim 1) and depends upon trade-offs involving one or more of: the N, the L, and the energy density limits of the EM path wherein (it depends on the L which is the spreading code length (or chip length) which determines how much time it takes for the encoder to perform the spreading), wherein when the N and L are fixed, a shorted transport interval means higher payload throughput (a shorter transport interval the transmitter of Fig. 1  results into a higher payload throughput due to the use of the orthogonal spreading codes as opposed to when not using orthogonal spreading codes).

With respect to claim 27, modified Gurcan discloses: wherein the codes are spreading codes (page 4, lines 6-11).

12.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gurcan WO 2010/1066330 in view of Rakib et al. (U.S. 5,793,759) and further in view of  Immink “Construction of DC-free Codes using the Fast Hadamard Transform”, Nov. 2001, pp. 1-6.

Rakib et al. discloses: each of the chips is a binary value, either +1, 0, or -1, (as shown in Fig. 23B +1, -1, column 37, lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the 16 chip spreading sequences of Gurcan as 16 chip Hadamard codes (orthogonal Hadamard codes are disclosed by Rakib et al.) as a matter of selecting chips with suitable values for the spreading.
Neither one of Gurcan or Rakib et al. disclose: is DC-balanced.
In the field of generating Hadamard codes,  Immink  discloses: is DC-balanced (abstract, section introduction, Section 2 Evaluation of the spectral performance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gurcan  based on Immink et al. to use dc-balanced Hadamard codes as orthogonal codes to counter effects of low-frequency cutoff in the system  Gurcan. (Immink, paragraph 1 of introduction, under a sum variance disparity criterion (section 2. Evaluation of the spectral performance)).

With respect to claim 6, modified Gurcan disclose: wherein the modulation is accomplished when the chip values are restricted to +1 / -1 or +1 / 0 (chips have values +!, 1 as shown In Fig. 23B).
s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gurcan WO 2010/1066330 in view of Jones et al. (U.S. 6,125,136).
With respect to claim 9, Gurcan discloses: a) distributing samples from the one or more input signals into P indexed input vectors (Fig. 1, the output of ma-ary signal generator for K=5 and b=2, comprises the P =1 indexed input vector of 5 bits (real or imaginary) and 5 bits (imaginary or real) or (5,5) (real and imaginary(), each of length N N=5, page 4, lines 5-10, page 3, las line) during a predetermined distributing interval by implementing a predetermined distributing permutations (e.g. out of data source mux), which is a one-to-one mapping between indices in a set of input signals to indices in the P indexed input vector (K =5 input signal indices are one a one-to-one mapping to indices in the P =1 indexed vector (input to the encoder comprising the K spreaders));.b) encoding during a predetermined encoding interval into P encoders by iterating a modulating sub-step L times, once for each L code indices of a code of length L (For example an input symbol of (1,1) with a L=16 chip sequence [ A B C D E F G H I G K L M N O P] results into (1*A, 1*A), (1*B, 1*B),…,(1*P, 1*P), 16 modulating steps), wherein each modulating sub-step takes place within a predetermined modulating interval and the modulating sub-step comprises multiple sub-sub-steps, wherein  P, an integer ≥ 1, and for N and L, each as integer such that L ≥ N ≥ 2, P=1, N=5, L=16):
	i.	determining the modulating interval of this sub-step (implicit in the implementation of the spreading function of the spread sequence generators);
	ii 	modulating each sample in an input vector by the value addressed by a loop index in a corresponding code (part of spreading a symbol with the spreading code within each spread sequence generator);

	wherein the ordered series of output levels resulting from sub0sub step iii. In its entirety represents an electromagnetic signal  with properties conducive to reconstructing output vectors that suitably represent the corresponding input vectors (implicit in the signal generation performed by the transmitter of Fig. 1. The receiver of Fig. 2 is used to reconstruct the transmitted signal (page 6, at least lines 4-9); and for each of P electromagnetic paths (P=1 channel 18 of Fig. 1);
	making available all L values in the ordered series of output levels from each encoder (making available from the one encoder of Fig. 1 after power adjustment and summation) to a respective electromagnetic path, with a pre-determined transport interval, including iteration of a  dispatching sub-step L times, once for each of the L levels in the ordered series of output levels (the L=16 spread signals are made sequentially available), wherein each dispatching sub-step takes place during a pre-determined dispatching interval (implicit) and comprises multiple sub-sub-steps: 		iv. determining the dispatching interval for this sub-step (implicit in the sequential signal flow out of encoder to the power adjustment and summation blocks); and 
	v. making available to the EM path the indexed one of the ordered series of output levels (implicit in the sequential signal flow out of encoder to the power adjustment and summation blocks).
	Gurcan does not expressly discloses: input media signals.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter of Gurcan based on the teachings of Jones et al.  to receive input media (video) signals to transmit thus enabling it to perform media (video) data communication (Jones et al., column 3, lines  3-10).

With respect to claim 10, modified Gurcan discloses:  wherein additional information is conveyed over the P electromagnetic paths during a predetermined modulating interval (Fig. 1, over P=1 electromagnetic path, during the predetermined modulating interval the output out of the summer is generated and output).

Allowable Subject Matter
14.	Claims 7-8, 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (also all the minor informalities pointed out above must be corrected not by broadening the scope of claims 7-8, 11-18 and the intervening claims).


 
Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        03/30/2021